Fourth Court of Appeals
                                   San Antonio, Texas
                                            July 9, 2019

                                       No. 04-19-00348-CV

                                     Fernando CORONA, Jr.,
                                           Appellants

                                                 v.

                        ATTORNEY GENERAL STATE OF TEXAS,
                                    Appellee

                   From the 131st Judicial District Court, Bexar County, Texas
                                Trial Court No. 1997EM504318
                          Honorable Antonia Arteaga, Judge Presiding


                                          ORDER

        The record in this appeal was due July 1, 2019, but it was not filed. Both the trial court
clerk and the court reporter have filed notifications of late record stating the record has not been
filed because appellant has not paid or made arrangements to pay the fees to prepare the record
and appellant is not entitled to the record without paying the fee. In addition, the court reporter
asserts she has not received a request for a record or notice of the hearings for which a record is
requested. See TEX. R. APP. P. 34.6(b), 35.3.

       We order appellant to provide written proof to this court by July 9, 2019 that (1) he has
requested a record from the court reporter and specified the hearings for which a record is
requested and (2) the reporter’s fee and clerk’s fee have been paid, arrangements satisfactory to
the reporter and clerk have been made to pay the fees, or appellant is entitled to the record
without prepayment of the fees. See TEX. R. APP. P. 20.1; 34.6(b)(1); 35.3(b).

         If appellant fails to file proof of payment of the clerk’s record within the time provided,
this appeal will be dismissed for want of prosecution. See TEX. R. APP. P. 37.3(b). If appellant
fails to file the required proof as to the reporter’s record, appellant’s brief will be due August 8,
2019, and the court will only consider those issues or points raised in appellant’s brief that do not
require a reporter’s record for a decision. See TEX. R. APP. P. 37.3(c).
                                              _________________________________
                                              Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of July, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court